Citation Nr: 1626167	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon, III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had honorable active service from April 30, 1974 to August 5, 1983, and had other than honorable service from August 6, 1983 to December 22, 1987.

These matters come to the Board of Veterans' Appeals  (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing in December 2009; the transcript is of record.  

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered. 

In this case, the Veteran's prior claim of service connection for a back disability was finally denied in a March 2001 RO decision.  However, evidence submitted by the Veteran in September 2004 with his claim to reopen, consists of a March 1986 service treatment record pertaining to treatment sought following a motor vehicle accident.  This service record was not previously considered, and is pertinent because it shows a diagnosis pertaining to the back rendered during active service. Given the submission of the new service record, the claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).

These matters, as well as entitlement to service connection for depression, were remanded in February 2010.  A March 2012 rating decision granted service connection for depression.  The Board additionally notes that a total (100 percent) disability rating was granted for the Veteran's psychiatric disorder, effective September 28, 2004.  Thus, the Board no longer has jurisdiction over such claim.

The Veteran's claim for entitlement to service connection for a lumbar spine disability was remanded again by the Board in May 2013.  The claim has been returned to the Board for further appellate adjudication.

The Veteran's claim for entitlement to service connection for a cervical spine disability was denied in the May 2013 Board decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  

The Board remanded the Veteran's claims in April 2015.  The Board finds substantial compliance with the remand orders and thus will continue with additional appellate adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A chronic back disability did not have its clinical onset in service and is not otherwise related to his period of honorable active service; arthritis of the spine was not exhibited within the first post service year.  

2.  A chronic cervical spine disability did not have its clinical onset in service and is not otherwise related to his period of honorable active service; arthritis of the spine was not exhibited within the first post service year.  



CONCLUSIONS OF LAW

1.  Chronic lumbar spine disability was not incurred in or aggravated during a period of honorable active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Chronic cervical spine disability was not incurred in or aggravated during a period of honorable active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in November 2004 and June 2011 that addressed all notice elements consistent with the VCAA for the claims of service connection.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the June 2011 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Fully compliant notice, however, was issued in later communication, and the claim was thereafter, most recently, readjudicated in March 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at his December 2009 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the Veterans Law Judge, in a pre-hearing conference discussed the basis of the prior determinations and noted the elements that were lacking to substantiate the service connection claims on appeal.  In addition, the Veteran and his representative demonstrated actual knowledge of this information.  The Veteran specifically addressed medical evidence in support of his claims, indicating an understanding of requirements to establish service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claimed during his hearing testimony that neck and back injuries during active service manifested in current neck and back disabilities.

Turning to the evidence of record, a May 1976 x-ray of the abdomen (for abdominal pain) indicated anterior wedging of L1.  A September 1977 service treatment note indicates that the Veteran complained of severe back pain.  A June 1978 service treatment record reflects complaints of pain on the left side of the back.  He also complained of dizziness and headache.  There was no specific diagnosis rendered with regard to the back.  An October 1978 treatment note indicates that the Veteran had a crick in his neck.  A January 1979 service treatment record reflects complaints of a sore back and paravertebral spasms.  He appeared uncomfortable and walked stiffly.  Spasms were palpated on physical examination.  An October 1979 note indicates that the Veteran had fractured his nose while playing football.

In March 1986, the Veteran was in a motor vehicle accident, and complained of low back pain in the lumbar area.  X-rays of the thoracic and lumbar spine were normal. The assessment was thoracolumbar spasm/strain status post motor vehicle accident. Correspondence dated in July 1986 from D.L.D., M.D., reflects that five days following the motor vehicle accident, the Veteran was seen with pain in his neck, left shoulder, ribs, and upper back. 

Following physical and x-ray examination, the examiner diagnosed cervical and lumbodorsal spine sprain and mild osteoarthritis of the cervical spine. Dr. D.L.D. opined that the Veteran sustained a cervical spine sprain, a dorsolumbar spine sprain and was found to have a mild osteoarthritis of his cervical spine following the March 1986 accident. 

A VA treatment note dated July 2001 documents occasional lower back pain, controlled by exercise.  An August 2002 treatment note indicates mild degenerative spondylosis throughout the lumbar spine, disc narrowing at L1-2 and anterior wedging of the L1 vertebra.  A January 2003 treatment note indicates a visit for chronic low back pain since a motor vehicle accident in 1985 that was progressively worsening.  An April 2003 MRI indicates multilevel degenerative joint disease resulting in canal and neural foraminal narrowing.  

An August 2004 VA outpatient treatment records reflect diagnoses of cervical radiculopathy multi-level spondylosis/disc and lumbar spondylosis/disc with radicular pain.  A lumbar spine x-ray indicates anterior wedging of L1.

In April 2010, the Veteran underwent a VA examination with R.M., M.D.  Upon physical and x-ray examinations, the examiner diagnosed degenerative joint disease, cervical spine, mild, and mild arthritic changes, lower thoracic spine.  The examiner did not offer an etiological opinion. 

In July 2010, the VA examiner prepared an addendum report.  The examiner stated that the Veteran's cervical and lumbar spine disabilities less likely as not had a clinical onset during the Veteran's period of service from April 30, 1974 to August 5, 1983, or are otherwise related to such period of service.  The examiner stated that there was nothing in the medical records or the physical examination to overturn or refute the findings of the rating decisions of 2001 and 2005.  The examiner's rationale was "medical examination, medical knowledge, and especially medical records."  

The Veteran was afforded an additional VA examination in March 2012.  The examiner reviewed the claims file.  The examiner indicated that the Veteran's claimed current diagnoses are Degenerative Joint Disease of T12/L1, L2/3, L3/4 and L4/5 as well as congenital stenosis of the upper lumbar spine.  The examiner indicated that the Veteran's spinal conditions are less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided indicates that the separation examination in 1987, years after the 1974 to 1983 period of honorable active duty, indicates no complaints of the spine.  The examiner noted that X-rays taken in 1997 which are fourteen years post-trauma (ostensibly indicating the 1983 in-service motor vehicle accident sustained during a period of duty characterized as being under dishonorable conditions) are compatible with aging rather than trauma; additionally noting that if the Veteran had trauma during the 1974-83 period of duty, the residuals would be much worse by 1997.  The examiner also indicates that the Veteran relayed in his medical history that L1 wedging was noted during a GI series in 1974-77.  The Board notes that a lay statement from one of the Veteran's friends received in April 2005 indicates an x-ray dated May 1976 for ulcers revealed anterior wedging of the L-1 due to Old Scheuermann disease.  The examiner indicates that there is no wedging noted on subsequent x-rays or MRIs and a compression fracture would result in significant low back problems; further reiterating that spinal problems were not indicated on the 1987 separation examination. 

A February 2012 letter from a private physician indicates that the Veteran's current lumbar and cervical spine disabilities are consistent with traumatic injuries during service.  The Veteran reported an initial head, neck, and left shoulder injury in April 1979 when he separated his left acromioclavicular joint; with additional injury in October 1979 when he was kicked in the head; and an additional injury in a motor vehicle collision in March 1986.  The provider indicated that multiple imaging reports of the cervical spine indicate degenerative disc disease, stenosis and multilevel herniations of the cervical intervertebral.  The findings are consistent with degenerative spondylosis, facet arthrosis and disc disease which are a common sequela following traumatic injury and are consistent with his history of head and neck injuries during military service.  His lumbar spine MRI findings indicate degenerative disc disease, multilevel central canal stenosis, multilevel compression of the thecal sac and multilevel facet arthrosis; consistent with a history of trauma; the provider indicating that by history, the trauma documented occurred during his time of military service.  The provider also found that the Veteran's injury was complicated by his Scheuermann's disease. 

A VA opinion was obtained in June 2013 pursuant to the May 2013 Board Remand.  The examiner noted that, "if there is a report ... showing such wedging in active duty it is not tagged as such in this 8 inch thick file."  However, the examiner noted that subsequent studies, especially MRIs which are more accurate techniques, do not show evidence of vertebral bodies but do show developmental stenosis.  The examiner opined that no active duty events are likely to have caused the lumbar spine conditions considering the objective testing and normal exam at discharge.  

The Veteran, through his representative, submitted an additional private opinion in October 2015.  The private physician indicated that the Veteran brought his military medical records for review which the physician reiterated.  The physician indicated that the current back pain with radiation to the right leg is more likely than not a continuation of the same back pain that the Veteran had during active duty.  The physician additionally noted that the Veteran had complaints of neck pain; further indicated that he was seen for a crick in his neck lasting three weeks during active duty.

The AOJ obtained additional VA opinions concerning the Veteran's claims in February 2016.  With regard to the lumbar spine, the examiner reiterated the Veteran's medical history.  The Veteran found that it is less likely as not that the Veteran disease of the lumbar spine had its onset during active service, reiterating the Veteran's treatment in 1977 and twice in 1979, indicating that the three visits do not constitute a chronic condition during his period of service from 1979 to 1983.  Concerning the cervical spine, the examiner indicated that it is less likely than not that the Veteran's condition was incurred in active duty.  The examiner noted the initial diagnosis of osteoarthritis of the cervical spine in July 1986; further indicating that there is no documented cervical injury at the time of his nose or shoulder injury and no complaint noted of neck pain in-service.

The Board finds that service connection for the Veteran's cervical and lumbar spine disorders must be denied as the preponderance of the evidence is against a finding that the disabilities are related to a period of honorable active service or any incident of honorable active service.  

As detailed above, the Veteran's period of service from April 30, 1974 to August 5, 1983, was honorable, and the Veteran's period of service from August 6, 1983 to December 22, 1987, was under conditions other than honorable.  Per a September 1988 Administrative Decision, it was determined that his second period of service was a bar to VA compensation benefits.  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  Thus, the time period for which disability benefits may be received is limited to the Veteran's first period of active duty, from April 30, 1974 to August 5, 1983.

There are medical opinions in the claims file as well as additional medical records.  The medical opinions are from private physicians and VA examiners.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the February 2016 VA examiner to be the most probative as there was an opportunity to review the Veterans claims file, including the opinion of the private physicians and updated medical records, and provided a thorough rationale for the opinions.  The Veteran's history is reported accurately and in detail and the rationale is complete and addresses the etiology of current disability.

It is unclear from the initial private opinion whether it was based on only the honorable period of active duty.  The 2012 opinion takes into consideration spinal trauma during both the honorable period of service and the second period of service; compensation is barred for disability related to that latter period of service.  As such, the 2012 private medical opinion is of little probative value.  The 2015 private medical opinion concentrates on spinal problems related to the period of honorable service.  However, the conclusion that current back "complaints" are likely related to back pain during the initial period of service is not conclusive evidence of a nexus between current disability and that period of service.  As the VA examiner pointed out, the complaints during that initial period of service do not establish that chronic disability stems from this period of service and it is more likely that current spine disability is not related to that period of service.  Absent a showing that current disability is related to the honorable period of service, there is no basis to grant service connection.  

The Veteran himself believes that his back disability and cervical spine disability is related to service-connected disability.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that neck and/or back pain may be due to degenerative changes in the spine has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2016 VA medical opinion more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The Board notes the recently decided Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the decision, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  In this case, the claimed disability is a chronic disability.  However, arthritis is determined by x-ray evidence according to VA regulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In this case, there was radiographic evidence of cervical spine arthritis in March 1986; no lumbar spine arthritis was detected at that time.  As the Veteran's period of honorable service ended in August 1983, the Veteran's arthritis was not diagnosed within one year of an honorable period of active duty for the cervical spine or the lumbar spine.

To the extent the Veteran is claiming that he has had neck and back pain since his initial period of service, the Board finds no evidence to refute this and he is competent and credible in this regard. However, the VA examiner considered these complaints and found it less likely that current spine disability was related to the initial period of service. The pain that has been present since service has not been associated with degenerative disease of the spine and there is no showing by competent evidence that it represented the presence of chronic back or neck disability.

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's lumbar and cervical spine disabilities are related to a period of honorable active service or to any incident of honorable active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for back disability is denied.

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


